[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In August of 1986 the plaintiff sold a 1983 Buick Skylark to the defendant for the sum of $3500. The vehicle was sold without any warranty or guarantee. The defendant made a $1000 down payment and took out a loan from a bank to enable her to make payment of the balance of the purchase price of the vehicle. The defendant's financial credit was such that she was not able to obtain a loan under her own signature and, accordingly, the plaintiff signed for the loan as an accommodation to the defendant. The defendant was unable to make payments on the loan and it was subsequently renegotiated. After the defendant failed to make the payments called for under the loan, the plaintiff, upon demand from the bank, paid the bank the sum of $1,792.24 in November of 1988.
The defendant claims that several months after she purchased the car transmission work was required on the car in the amount of $1200. The defendant did not have any documentary evidence of these repairs and indicates that the car was stolen and the receipts may well have been in the car at that time. At any rate, the defendant admits that she owes the defendant $500 but asserts CT Page 7334 that she does not have to pay the remaining amount because the plaintiff stated that he would take care of the transmission cost. The plaintiff denies that claim. There is insufficient evidence upon which to find a binding agreement by the plaintiff to pay the charges for the transmission repair. Accordingly, judgment may enter in favor of the plaintiff in the amount of $1,792.24.
RUSH, J.